significant index no tax_exempt_and_government_entities_division department of th internal revenu treasury ' service washington d f oct t ep pap in re hospital this letter constitutes notice that a waiver of the rn granted for the above-named plan for the plan ye to the condition that within days of the date of to the pension_benefit_guaranty_corporation pb the amount of the waived_funding_deficiency you this condition in a letter dated september if this condition is not satisfied the waiver is retr hinimum funding standard has been subject ar ending this letter collateral that is acceptable gc’ is provided to the plan to secure authorized representative agreed to which was transmitted by facsimile ctively null and void this conditional waiver has been granted in acco internal_revenue_code code and sec_303 security act of erisa the amount for granted is the contribution that would otherwise funding_standard_account to zero as of ance with sec_412 of the f the employee retirement income hich this conditional waiver has been required to reduce the balance in the the hospital is a nonprofit corporation which pro subsidiaries and aff liates the hospital and its s and more than geographical area most of the hospitals are loc ides health care services through its ibsidiaries and affiliates ted within a throughout its ated with the level of uncompensated the hospital's financial hardship is directly asso ding to information provided by the care and inadequate reimbursement rates acco for average payment per hospital the state in which it operates medicaid recipient and is one of the few states without dedicated government-funded trauma support or emergency safety-net facilities these facts impact the hospital in a variety of ways the hospital provides of medifaid hospitalization in the state in which it operates and medicaid reimburses well below cost and lower than any other insurer thirty percent of emergency room visits fo the hospital are paid_by medicaid while another j are completely uninsured the t otal cost borne by the hospital for these visits exceeded seen the hospital l ads the nation in medicaid births however the state has variances between labor delivery payments for a medicaid baby delivery and a medicaid hmo delivery with such payments significantly less than the hospital's costs and less than standard medicaid jor blue cross payment rates the hospital has also borne the brunt of write-downs pn several state medicaid hmo's that failed in addition to the problems associated with reimblirsement rates and uninsured claims the hospital is a major financial supporter of its a ademic partnership with a major state medical school the hospital is under intense and costly pressure to have in place homeland security measures with no support to pay from them the hospital is also in need of required capital improvements to continug its mission all these problems have led the hospital to draw on its cash reserves to pay its bills the hospital’s prospects for recovery seem good since it is the state’s leading safety- net health facility the hospital has been able to anlist the aid of federal state county and city governments to address its uncompensated care and inadequate reimbursement problems the hospital announced plans to reduce services at two of its most financially troubled hospitals in order to rpduce losses as a result interim funding relief was received from the city county and _ state to subsidize the aggregate monthly loss at these hospitals this relief totaled qe municipal officials are also looking at the establishment of a public health conduit to reimburse the hospital for services rendered to uninsured and underinsured patients the hospital has also put in place a new management team instituted layoffs and soid physician practices as well as privatized 'a number of satellite care facilities authority to serve as a funding i in order to cut costs the hospital also froze benefit accruals to the pian effective for the plan_year however in order to be competitive and to retain necessary staff the hospital has enhanced benefits to it sec_403 plan _ however the costs of these benefit enhancements is significantly less than the cost tb the hospital if benefit accruals to the plan had not been frozen year-to-date results show that the hospital’s rev nues have greatly improved and are on track to increase on an annualized basis losses have been significantly on an annualized basis the reduced and should be dollar_figure eeeeee less than hospital has also made the necessary contributi dns to meet the minimum_funding requirement for the plan for the plan_year beginning i while the prospects for the hospital’s recovery appear solid the plan a has a funded hence the current_liability percentage of approximately waiver for the plan_year ending condition set forth above has been granted subject_to the as of bode and sec_304 of erisa your attention is called to sec_412 of the which describe the consequences that would resut in the event the plan is amended to of benefits or to change the rate of increase benefits to change the rate in the accru ficiency remains unamortized please vesting while any portion of the waived funding def note that any amendment to other retirement pla increase the liabilities of those plans would be co of sec_412 of the code and sec_304 q sidered an amendment for purposes if erisa maintained by the hospital to this ruling is directed only to the taxpayer that re code provides that it may not be used or cited by uested it sec_6110 of the others as precedent when filing form_5500 for the plan_year ending letter should be entered on schedule b actuarial suggest that you furnish a copy of this letter to the completion of the schedule b the date of this information for this reason we individual who is responsible for the we have sent a copy of this letter to the manager and to your authori ep classification zed representative pursuant to a oe power_of_attorney on fi le in this office a copy of this letter should be furnished to the enrolled_actuary for the plan if you require further assistance in this matter pl se contact slicerely yours chrol d gold director employee_plans
